Citation Nr: 0014824	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from April 1945 to October 
1948, August 1950 to August 1954, and September 1954 to April 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which denied a 
claim filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death.  

To the extent the appellant or her representative desire 
consideration of additional issues, those matters should be 
raised with specificity at the RO.


REMAND

In a March 1996 Substantive Appeal, appellant checked off a 
box indicating that she wanted a "Travel Board" hearing.  
However, after the Board's administrative staff sent her a 
letter in May 1999, requesting her to clarify whether she 
still desired a "Travel Board" hearing, she checked off a 
box indicating that she wanted a Board hearing in Washington, 
D.C., but wrote therein that she could not attend such a 
hearing because she was in ill health and would undergo 
surgery the following week.  Thereafter, the case was 
forwarded to the Board.  

In order to resolve any ambiguity as to whether appellant had 
withdrawn her March 1996 "Travel Board" hearing request, 
the Board's administrative staff sent her a letter in May 
2000, requesting her to clarify whether she still desired a 
Board hearing.  Later that month, appellant responded in the 
affirmative, by requesting a Board hearing by 
videoconferencing at the regional office (i.e., a "Travel 
Board" hearing).  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (1999)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
Travel Board hearing, and provide 
appellant and her representative notice 
thereof.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


